. ...


                                                          :               :
                                                                          i

                                                               *..,:*..


                            OFFICE OF THE               ATTORNEY GENERAL OF TEXAS
                                                              AUSTIN




1   ^_-.,......._._.__.,_    _^   __._   ...~,._   --
Honorable   George. W. 00x,   Pago 2


     or allotments   or funda ircm the UnItod Statra
     Oorornmont to be used on Stats oooparatlte    and
     other Podoral pro aota and programs In Texas, In-
     olu&Ing oonstruot J on ot publio buildInga,  rrpafro,
     and inpraremonta . Any of auoh Fedora1 iundo OS
     may be deposited   In the State ‘l’roaaur~ lm honbr
     approprlatod   to the lpooltlo purpose authorltad
     br the Fadoral Gotetrmnt,     and aubjeot to tha
     lIm$tatIon plaoed on this Aot.’
               **has rules and n@ulatIons    of the lrodiral
     Works AdminIstratIon        require Fadaral funds to ba
     kept In a a@parato aooount marked *ConatruotIon
     Fuad ior Dookrt !&x08 W-257*.           Wo hero alrrady
     contarred       rith the oitioIal8   of the Austin So-
     tional Bank, Austin, TIxaa, and hate oeourod a
     atatonmat rror the Vlor-Prealdant         that h) till
     reoairr and dlaburao thoso Federal iundo in ao-
     oordanoe rlth the requirements.
             *A:portIon 0r the rui0 for the abotr dw4
      bored dooket wer’o approprlatrd  by tha 47th Lm&ii
      laturo,   and of oourae, thsao iundo an la thr
      Stats Trmaury, and we would prefer    to deposit
     ‘the Fedora1 funds In the Mate !Preaaur~ ia order
      to ham all funda In one plaoo.             ‘.
             V?b ihall Oak you to ad~Iar us whather PO&-
      oral fundr plaoed In the State Traaaury oan ba
      draIgnatod la lo o o k da nouiith
                                   a    tho’rulra and rrgu-
      latlona of %he ?e&rralWorks A&ainIatfat~on,       and
      whothor th6y oan bo drawn out on .ohaokr or. *or-
      rants rignod by’s nproaentatlro       of the Ownor
       (the Stat@ of Texas) on proper preamtatIon     o?
      aatimatrs,    vouohara and requIaItfona.
            *. . . .*
             la our opinion that tha Stat0 Traasurrr is au-
            It
thorized to aoorpt and you to deposit the funds graatod by
the Fodrral Works AdmlnlatratIon  and that thr Same may bo
oarrlrd by the ‘Troaaursr undrr the dooket number aaai8nod
by”the Fedarol Works AdmInlstratIon   and that tIm earns oan
bete;un   out from tlma to tlm   by warrant upon proper  requl-
        .
                                           Yours Yarr truly
           K&R   28,   1942          ATTORNEY   (3ltNERAL OS TEXAS

                       n

                                      BY
                                                        Aallatant